EX-10.1

 

EXECUTION VERSION

 

FORBEARANCE AGREEMENT

 

dated as of September 30, 2010

 

TBS International Limited

Commerce Building, One Chancery Lane

Hamilton HM 12 Bermuda

 

Re:          Forbearance Agreement (this “Forbearance Agreement”)

 

Ladies and Gentleman:

 

Reference is hereby made to those certain extensions of credit (the “Loans”)
made pursuant to and as evidenced by, inter alia, (a) that certain Amended and
Restated Credit Agreement, dated as of March 26, 2008 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”), among Albemarle Maritime Corp. and each of the other entities
identified on the signature pages thereof as Borrowers (the “Borrowers”), TBS
International plc and TBS International Limited, as guarantors (collectively,
“Holdings”), TBS Shipping Services Inc., as Administrative Borrower (the
“Administrative Borrower”), each of the financial institutions party thereto as
lenders (the “Lenders”), Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), Citibank, N.A. and DVB Group Merchant Bank (Asia) Ltd.,
as co-Syndication Agents, TD Banknorth, N.A., as Documentation Agent and Banc of
America Securities LLC, as Sole Lead Arranger and Sole Book Manager; and (b) the
other Loan Documents (as defined in the Credit Agreement).

 

Each Loan Party (as defined in the Credit Agreement) has advised the
Administrative Agent and the Lenders and hereby acknowledges that (i) the Loan
Parties have (a) failed to pay the installment of principal due on September 30,
2010 (the “Date of Default”), and thus have failed to comply with Section 2.07
of the Credit Agreement and (b) have failed to comply with Section 6.04 of the
Credit Agreement due to such failure, and the failure to pay certain amounts due
under other Indebtedness of the Loan Parties as more fully described in Schedule
A hereto and (ii) as a result of such failures, and the occurrence of Defaults
and Events of Default under certain other Indebtedness as set forth on Schedule
A hereto, Events of Default under Sections 8.01(a), (c), (e) and (m) of the
Credit Agreement have occurred and are continuing (the “Specified Defaults”). 
The Loan Parties agree that, but for the terms of this Forbearance Agreement,
the Administrative Agent may, if Required Lenders consent, and shall, at the
direction of Required Lenders, proceed to enforce its rights and remedies under
the Credit Agreement to collect the Borrowers’ indebtedness to the
Administrative Agent and the Lenders under the Credit Agreement. 
Notwithstanding the foregoing, the Borrowers have requested that the
Administrative Agent and the Lenders forbear from enforcing their rights and
remedies under the Credit Agreement, the other Loan Documents and applicable
laws (the “Forbearance”) on the terms and conditions set forth herein.  In
response to such request, the Administrative Agent and the Required Lenders
hereby agree to refrain from enforcing such rights and remedies until the
Forbearance Termination Date (as hereinafter defined), upon the following terms
and conditions:

 

§1.  Definitions.  All capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the same meanings herein as therein.

 

--------------------------------------------------------------------------------


 

§2.  Ratification of Existing Agreements.  The Loan Parties confirm and agree
that the Obligations, as evidenced by or otherwise arising under the Credit
Agreement and the other Loan Documents, are, by the Loan Parties’ execution of
this Forbearance Agreement, ratified and confirmed in all respects.  The Loan
Parties confirm and agree that to the extent that any Loan Document purports to
assign or pledge to the Administrative Agent, for the benefit of the Lenders, or
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in or lien on, any assets of the Loan Parties as security for any of
the Obligations from time to time existing in respect of the Loan Documents,
such pledge, assignment and/or grant of a security interest or lien is hereby
ratified and confirmed in all respects as security for all of the Obligations,
whether now existing or hereafter arising. In addition, by the execution of this
Forbearance Agreement, each of the Loan Parties represents and warrants that no
counterclaim, right of set-off or defense of any kind exists or is outstanding
as of the Forbearance Effective Date (as defined below) with respect to such
Obligations.

 

§3.  Representations and Warranties.  All of the representations and warranties
made by each of the Loan Parties in the Credit Agreement and the other Loan
Documents are true and correct on the date hereof as if made on and as of the
date hereof, except with respect to the occurrence of the Specified Defaults and
to the extent that any of such representations and warranties relate by their
terms to a prior date they shall be true and correct as of such prior date.

 

§4.  Forbearance Obligations.  Subject to all of the other terms and conditions
set forth herein, and solely with respect to the Specified Defaults, the
Administrative Agent and the Required Lenders agree to forbear from exercising
their rights and remedies under the Credit Agreement and the other Loan
Documents to collect the indebtedness of the Borrowers to the Administrative
Agent and the Lenders under the Credit Agreement and the other Loan Documents
until that date (the “Forbearance Termination Date”) which is the earliest to
occur of (i) November 15, 2010, (ii) the failure after the date hereof of any of
the Loan Parties to comply with any of the terms or undertakings of this
Forbearance Agreement, (iii) the failure after the date hereof of any of the
Loan Parties to comply with any of the terms or undertakings of any amendment,
waiver, forbearance or similar agreement with the lenders referred to in
Section 6(b) or the expiration, for any reason, of any deferral, forbearance or
similar period referred to therein, (iv) the occurrence after the date hereof of
any Default or Event of Default (other than the Specified Defaults), and (v) the
date that any of the Loan Parties or any Affiliate thereof or any Person or
entity claiming by or through any of the Loan Parties joins in, assists,
cooperates or participates as an adverse party or adverse witness in any suit or
other proceeding against the Administrative Agent, the Lenders or any of their
respective Affiliates relating to the indebtedness referred to as the
Obligations or any amounts owing hereunder in connection with or related to any
of the transactions contemplated by the Credit Agreement, the other Loan
Documents, this Forbearance Agreement or any documents, agreements or
instruments executed in connection with any of the foregoing (each of the
foregoing conditions described in the immediately preceding clauses
(i)-(v) being referred to as a “Forbearance Termination Event”).  Upon the
Forbearance Termination Date, the agreements of the Administrative Agent and the
Required Lenders to forbear from exercising their rights and remedies in respect
of the Specified Defaults set forth herein shall automatically, without the
requirement of any notice to any Loan Party, terminate and the Administrative
Agent and the Lenders shall be free in their sole and absolute discretion to
proceed to enforce any or all of their rights and remedies set forth in this
Forbearance Agreement, the Credit Agreement, the other Loan Documents and
applicable law, including, without limitation, the right to demand the immediate
repayment of the Loans and the right to immediate repayment of all other
Obligations in full.

 

§5.  Covenants.  Each of the Administrative Agent, the Required Lenders and the
Loan Parties hereby covenant and agree with and for the benefit of the
Administrative Agent and the Lenders, notwithstanding anything to the contrary
contained in the Credit Agreement or any of the other Loan Documents, as
follows:

 

2

--------------------------------------------------------------------------------


 

(a)           Credit Extensions.  From and after the Date of Default, neither
the Administrative Agent nor the Lenders shall have any obligation or commitment
to make any Credit Extension or other extensions of credit to, or for the
benefit of, the Borrowers or any other Loan Party under the Loan Documents or
otherwise.

 

(b)           Interest Rates.  From and after the Date of Default, (i) pursuant
to Section 2.08(b)(iii) of the Credit Agreement, interest shall accrue on the
principal amount of all outstanding Obligations at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws and (ii) until the Forbearance Termination Date,
notwithstanding anything contained in Section 2.02(c) of the Credit Agreement to
the contrary, to the extent any Loan may be converted to or continued as
Eurodollar Rate Loans under the Credit Agreement, such Eurodollar Rate Loan may
only be continued for either one- or three-month Interest Periods in order to
permit the Borrowers to continue accounting for interest rate hedging
arrangements in the same manner in which such arrangements are currently
treated.  Interest on each Loan shall continue to be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as
specified in the Credit Agreement and the Borrower agrees to pay all interest
then due and payable on each such Interest Payment Date.

 

(c)           Borrowers’ Restructuring Advisor.  By no later than Monday,
October 11, 2010, the Borrowers shall select and engage a financial advisor to
represent the Borrowers (the “Borrowers’ Restructuring Advisor”), which
Borrowers’ Restructuring Advisor shall be selected from one the restructuring
advisors set forth on Schedule B hereto, or such other restructuring advisor as
may be reasonably agreed by Borrowers and Administrative Agent.  The engagement
letter between the Borrowers and the Borrower’s Restructuring Advisor setting
forth the terms and scope of the Borrowers’ Restructuring Advisor’s engagement
shall be in form and substance reasonably satisfactory to the Administrative
Agent.  The Borrowers hereby authorize the Administrative Agent and any of its
designees to at any time and from time to time communicate directly with the
Borrowers’ Restructuring Advisor regarding any aspect of its findings and of
such Borrower’s business; provided that the Administrative Agent shall provide
the Borrowers prior notice of and a reasonable opportunity to participate in
such discussions.  Notwithstanding the foregoing, the Administrative Agent
acknowledges that Borrowers’ Restructuring Advisor represents the Borrowers and
not the Administrative Agent or the Lenders, and that neither the Administrative
Agent nor the Lenders shall be entitled to direct Borrowers’ Restructuring
Advisor to take or refrain from taking any action.  The Borrowers agree that any
final reports of the Borrowers’ Restructuring Advisor provided to the-Borrowers
will also be provided to the Lenders within a reasonable period of time
following the Borrowers’ receipt of such final report.

 

(d)           Compliance with Loan Documents. Each Loan Party will, and will
cause each of its Subsidiaries to, comply and continue to comply with all of the
terms, covenants and provisions contained in the Loan Documents to which each is
a party and any other instruments evidencing or creating any of the Obligations
except as such terms, covenants and provisions are expressly modified in
Section 4 or this Section 5.

 

(e)           Reporting.

 

i.              Weekly Cash Flow Reports.  The Loan Parties shall deliver,
commencing on the date hereof and every week thereafter to the Administrative
Agent, on or before Tuesday of such week, a rolling 13-week forecast of cash
flows of Holdings and its Subsidiaries on a consolidated basis (the “Cash Flow
Forecast”) which shall include a rolling comparative analysis of the actual cash
flow for each completed week against the forecast for such week and an
explanation for any significant variances between such results and the forecast,
which shall be in form and detail satisfactory to the Administrative Agent.  The
Cash Flow Forecast may be delivered

 

3

--------------------------------------------------------------------------------


 

electronically; provided that the Loan Parties shall deliver paper copies of the
Cash Flow Forecast to the Administrative Agent upon request.

 

ii.             Monthly Operating Reports.  Holdings shall deliver, together
with the documents required to be delivered on a monthly basis to the
Administrative Agent pursuant to Section 6.01(d) of the Credit Agreement, a
monthly operating report setting forth the Loan Parties’ actual financial
results on a comparative basis against the forecast for such period, including
an explanation for any significant variances between such results and the Cash
Flow Forecast.

 

(f)            Inspection Rights.  Each Loan Party hereby confirms its
obligations under Section 6.10 of the Credit Agreement to permit representatives
and independent contractors of the Administrative to visit and inspect any of
its properties and make examinations, in each case, subject to the terms and
conditions set forth therein.

 

(g)           Further Assurances. Each Loan Party will, and will cause its
Subsidiaries to, at any time or from time to time execute and deliver such
further instruments, each in form and substance satisfactory to the
Administrative Agent, and take such further action as the Administrative Agent
may reasonably request, in each case further to effect the purposes of this
Forbearance Agreement, the Loan Documents and all documents, agreements and
instruments executed in connection therewith.

 

§6.  Conditions to Effectiveness.  The Administrative Agent, the Required
Lenders and the Loan Parties agree that the forbearance obligations of the
Administrative Agent and the Lenders herein shall be effective upon the
satisfaction of each of the following conditions precedent, each in form and
substance satisfactory to the Administrative Agent, on September 30, 2010 (the
“Forbearance Effective Date”):

 

(a)           The Loan Parties, the Required Lenders and the Administrative
Agent shall have executed and delivered to the Administrative Agent this
Forbearance Agreement.

 

(b)           The applicable Subsidiaries of the Loan Parties shall have entered
into amendments, waivers, forbearances or other modifications reasonably
satisfactory to the Administrative Agent of each loan agreement evidencing the
existing Indebtedness of such Subsidiaries of the Loan Parties described on
Schedule 7.02 of the Credit Agreement and any other material Indebtedness of
such Subsidiaries (including, without limitation, the various loan agreements
among certain Subsidiaries of Holdings and The Royal Bank of Scotland plc, DVB
Group Merchant Bank (Asia) Ltd., Credit Suisse, AIG Commercial Equipment
Finance, Inc, Commerzbank AG and Berenberg Bank) deferring or forbearing any
rights with respect to the failure to make any payments of principal due under
such loan agreements to a date which is no earlier than the Forbearance
Termination Date, and the Administrative Agent shall have received a signed
Officer’s Certificate, certified by a duly authorized officer of Holdings to be
true and complete, attaching true, correct and complete fully executed copies of
each such amendment, forbearance, waiver and modification to each such loan
agreement.

 

(c)           The Administrative Agent shall have received evidence that all
corporate action necessary for the valid execution and delivery by the Loan
Parties of this Forbearance Agreement and the performance of the transactions
contemplated hereby and thereby shall have been taken.

 

(d)           The Administrative Agent shall have received payment for the fees,
and expenses including, without limitation, fees and expenses incurred by their
counsel and their Restructuring Advisors and other consultants, for which
invoices or estimates therefor have been provided to the Loan Parties on or
prior to the Forbearance Effective Date.

 

4

--------------------------------------------------------------------------------


 

(e)           The representations and warranties of each of the Loan Parties in
the Credit Agreement and the other Loan Documents shall be true and correct as
of the Forbearance Effective Date, except with respect to the occurrence of the
Specified Defaults referred to herein and to the extent that any of such
representations and warranties relate by their terms to a prior date they shall
be true and correct as of such prior date.

 

(f)            There shall have occurred no Default or Event of Default other
than the Specified Defaults.

 

§8.  No Present Claims; Release.  The Loan Parties hereby acknowledge and agree
that, as of the date hereof: (a) none of the Loan Parties or any of their
Affiliates has any claim or cause of action against the Administrative Agent or
any Lender (or any of their directors, officers, employees, attorneys or
agents); (b) none of the Loan Parties or any of their Affiliates, has offset
rights, counterclaims or defenses of any kind against any of their obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and
(c) the Administrative Agent and the Lenders have heretofore properly performed
and satisfied in a timely manner all of their obligations to the Loan Parties
and each of their Affiliates.  The Administrative Agent and the Lenders wish
(and the Loan Parties agree) to eliminate any possibility that any past
conditions, acts, omissions, events, circumstances or matters would impair or
otherwise adversely affect any of the rights, interests, contracts, collateral
security or remedies of the Administrative Agent or the Lenders.  Therefore, the
Loan Parties, each on its own behalf and on behalf of each of its respective
successors and assigns, hereby waives, releases and discharges the
Administrative Agent and the Lenders and all of their directors, officers,
employees, attorneys and agents, from any and all claims, demands, actions or
causes of action on or before the date hereof and arising out of or in any way
relating to the Credit Agreement, the Loan Documents and any other documents,
instruments, agreements (including this Forbearance Agreement), dealings or
other matters connected with the Credit Agreement, including, without
limitation, all known and unknown matters, claims, transactions or things
occurring on or prior to the date of this Forbearance Agreement related to the
Credit Agreement.  The waivers, releases, and discharges contained in this
paragraph shall be effective regardless of any other event that may occur or not
occur prior to, or on or after the date hereof.

 

§9.  Expenses.  The Loan Parties jointly and severally agree to pay on demand
all expenses incurred by the Administrative Agent and the Lenders in connection
with the transactions contemplated by this Forbearance Agreement and in
connection with any amendments or waivers (whether or not the same become
effective) hereof and all expenses incurred by the Administrative Agent in
connection with the enforcement of any rights hereunder, including, without
limitation, (i) the cost and expenses of preparing and duplicating this
Forbearance Agreement, (ii) the reasonable legal fees and all charges for costs,
expenses and disbursements of Bingham McCutchen LLP, special counsel to the
Administrative Agent, in connection with the transactions contemplated by this
Forbearance Agreement and any amendments, modifications, approvals, consents or
waivers hereunder,  and (iii) all expenses, costs and liabilities, incurred by
the Administrative Agent in connection with (A) the interpretation and
administration of and exercise, enforcement or preservation of rights under this
Forbearance Agreement against any of the Loan Parties or any of their officers
or employees party thereto or the administration thereof whether before or after
the occurrence of a Default or Event of Default and (B) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the relationship of the Administrative Agent with the Loan Parties.

 

§10.  Amendments.  This Forbearance Agreement shall not be amended without the
written consent of the Administrative Agent and the Required Lenders.

 

§11.  No Waiver.  Except as otherwise expressly provided for in this Forbearance
Agreement, nothing in this Forbearance Agreement shall extend to or affect in
any way any of the rights or obligations

 

5

--------------------------------------------------------------------------------


 

of the Loan Parties or any of the Administrative Agent’s or Lenders’
obligations, rights and remedies arising under the Credit Agreement.  The
Administrative Agent and the Lenders shall not be deemed to have waived any or
all of their rights or remedies with respect to any Default or Event of Default
existing on the date hereof or arising hereafter.

 

§12.  Marshalling.  The Administrative Agent and the Lenders shall not be
required to marshal any present or future collateral security for the Loan
Parties’ obligations to the Administrative Agent and the Lenders under the
Credit Agreement or to resort to such collateral security or other assurances of
payment in any particular order, and all of their rights in respect of such
collateral security shall be cumulative and in addition to all other rights,
however existing or arising.  To the extent that they lawfully may, the Loan
Parties hereby agree that they will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the
Administrative Agent’s or any Lenders’ rights under any document, agreement or
instrument evidencing or securing the Loan Parties’ obligations to the
Administrative Agent and the Lenders under the Credit Agreement and, to the
extent that it lawfully may, each of the Loan Parties hereby irrevocably waives
the benefits of all such laws.

 

§13.  Miscellaneous.

 

(a)           THIS FORBEARANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING THE LAWS APPLICABLE
TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402).

 

(b)           This Forbearance Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Forbearance Agreement by facsimile, telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Forbearance Agreement.

 

(c)           This Forbearance Agreement shall constitute a Loan Document under
the Credit Agreement; the failure to comply with the covenants contained herein
shall constitute an Event of Default under the Credit Agreement; and all
obligations included in this Forbearance Agreement (including, without
limitation, all obligations for the payment of principal, interest, fees, and
other amounts and expenses) shall constitute obligations under the Credit
Agreement and secured by the collateral security for the Obligations.

 

(d)           Wherever possible, each provision of this Forbearance Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Forbearance Agreement shall be
prohibited by or rendered invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Forbearance Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign and return the enclosed
copy of this Forbearance Agreement to the Administrative Agent.

 

 

 

The Borrowers:

 

 

 

ALBEMARLE MARITIME CORP.

 

ARDEN MARITIME CORP.

 

AVON MARITIME CORP.

 

BIRNAM MARITIME CORP.

 

BRISTOL MARITIME CORP.

 

CHESTER SHIPPING CORP.

 

CUMBERLAND NAVIGATION CORP.

 

DARBY NAVIGATION CORP.

 

DOVER MARITIME CORP.

 

ELROD SHIPPING CORP.

 

EXETER SHIPPING CORP.

 

FRANKFORT MARITIME CORP.

 

GLENWOOD MARITIME CORP.

 

HANSEN SHIPPING CORP.

 

HARTLEY NAVIGATION CORP.

 

HENLEY MARITIME CORP.

 

HUDSON MARITIME CORP.

 

JESSUP MARITIME CORP.

 

MONTROSE MARITIME CORP.

 

OLDCASTLE SHIPPING CORP.

 

QUENTIN NAVIGATION CORP.

 

RECTOR SHIPPING CORP.

 

REMSEN NAVIGATION CORP.

 

SHEFFIELD MARITIME CORP.

 

SHERMAN MARITIME CORP.

 

STERLING SHIPPING CORP.

 

STRATFORD SHIPPING CORP.

 

VEDADO MARITIME CORP.

 

VERNON MARITIME CORP.

 

WINDSOR MARITIME CORP.

 

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

Holdings:

 

 

 

TBS INTERNATIONAL LIMITED

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

 

 

 

TBS INTERNATIONAL PLC

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

The Administrative Borrower:

 

 

 

 

TBS SHIPPING SERVICES INC.

 

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

 

 

 

 

 

 

The Guarantors:

 

 

 

 

TBS U.S. ENTERPRISES LLC

 

 

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

Name:

Tara DeMakes

 

 

Title:

Secretary

 

 

 

 

TBS ENERGY LOGISTICS L.P.

 

 

 

 

By: TBS U.S. ENTERPRISES LLC, its general partner

 

 

 

 

 

 

 

 

By: TBS SHIPPING SERVICES INC., its sole member

 

 

 

 

 

 

 

By:

/s/ Tara DeMakes

 

 

 

Name:

Tara DeMakes

 

 

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

The Guarantors (continued):

 

 

 

TBS LOGISTICS INCORPORATED

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Assistant Secretary

 

 

 

ROYMAR SHIP MANAGEMENT, INC.

 

TBS SHIPPING SERVICES INC.

 

AZALEA SHIPPING & CHARTERING, INC.

 

COMPASS CHARTERING CORP.

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Secretary

 

 

 

TBS INTERNATIONAL PLC

 

TBS INTERNATIONAL LIMITED

 

TBS HOLDINGS LIMITED

 

WESTBROOK HOLDINGS LTD.

 

TRANSWORLD CARGO CARRIERS, S.A.

 

MERCURY MARINE LTD. (F/K/A TBS LOGISTICS LTD.)

 

TBS WORLDWIDE SERVICES INC.

 

BEEKMAN SHIPPING CORP.

 

FAIRFAX SHIPPING CORP.

 

LEAF SHIPPING CORP.

 

PACIFIC RIM SHIPPING CORP.

 

TBS AFRICAN VENTURES LIMITED

 

TBS DO SUL LTD.

 

TBS EUROLINES, LTD.

 

TBS HOLDINGS LIMITED

 

TBS LATIN AMERICA LINER, LTD.

 

TBS MIDDLE EAST CARRIERS, LTD.

 

TBS NORTH AMERICA LINER LTD.

 

TBS OCEAN CARRIERS, LTD.

 

TBS PACIFIC LINER, LTD.

 

TBS WAREHOUSE & DISTRIBUTION GROUP LTD.

 

TBS WAREHOUSE & EQUIPMENT HOLDINGS LTD.

 

TBS LOGISTICS INCORPORATED

 

TBSI NEW SHP DEVELOPMENT CORP.

 

TBS MINING LIMITED

 

 

 

By:

/s/ Tara DeMakes

 

Name:

Tara DeMakes

 

Title:

Attorney-in-Fact

 

--------------------------------------------------------------------------------


 

 

The Administrative Agent:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

Name: Robert L. Wallace, Jr.

 

Title: Senior Vice President

 

 

 

 

 

The Required Lenders:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Robert L. Wallace, Jr.

 

Name: Robert L. Wallace, Jr.

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

The Required Lenders (continued):

 

 

 

DVB GROUP MERCHANT BANK (ASIA) LTD.,

 

as co-Syndication Agent and a Lender

 

 

 

 

 

By:

/s/ Maarten Vis

 

Name: Maarten Vis

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as co-Syndication Agent and a Lender

 

 

 

By:

/s/ Mack McElwain

 

Name: Mack McElwain

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/  Richard B. Soulsberry

 

Name:  Richard B. Soulsberry

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender

 

 

 

 

 

By:

/s/  Thomas F. Furst

 

Name:  Thomas F. Furst

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/  Stephen Corcorin

 

Name:  Stephen Corcorin

 

Title:  Senior Vice President

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/  Michael Krzystowczyk

 

Name:  Michael Krzystowczyk

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Schedule A

 

1.               Loan Agreement dated March 29, 2007 by and among Argyle
Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp., Longwoods
Maritime Corp., McHenry Maritime Corp., and Suswyck Maritime Corp., as joint and
several Borrowers, the Lenders party thereto, and The Royal Bank of Scotland
plc, as Agent, Security Trustee and Swap Bank.

 

2.               Guarantee Facility Agreement dated March 29, 2007 by and
between Argyle Maritime Corp., Caton Maritime Corp., Dorchester Maritime Corp.,
Longwoods Maritime Corp., McHenry Maritime Corp., and Suswyck Maritime Corp., as
joint and several Obligors, and The Royal Bank of Scotland plc, as Issuer.

 

3.               Loan dated as of December 7, 2007 by and among Claremont
Shipping Corp and Yorkshire Shipping Corp., as Borrowers, and Credit Suisse, as
Lender.

 

4.               Loan Agreement dated as of January 16, 2008 by and among
Bedford Maritime Corp., Brighton Maritime Corp., Hari Maritime Corp., Prospect
Navigation Corp., Hancock Navigation Corp., Columbus Maritime Corp. and
Whitehall Marine Transport Corp., as joint and several Borrowers, TBS
International Limited, as Guarantor, the Lenders party thereto, DVB Group
Merchant Bank (Asia) Ltd., as Facility Agent and Security Trustee, The Governor
and Company of the Bank of Ireland, as Payment Agent, and DVB Bank AG, The
Governor and Company of the Bank of Ireland and Natixis, as Swap Banks.

 

5.               Loan Agreement dated as of February 29, 2008 by and among
Amoros Maritime Corp., Lancaster Maritime Corp., and Chatham Maritime Corp., as
Borrowers, TBS International Limited, as Parent Guarantor, and AIG Commercial
Equipment Finance, Inc., as Lender.

 

6.               Loan Agreement dated as of June 2, 2008, by and between Dyker
Maritime Corp., as Borrower, and Commerzbank AG, as Lender.

 

7.               Loan Agreement dated June 19, 2008, by and between Grainger
Maritime Corp., as Borrower, and Joh. Berenberg, Gossler & Co. KG as Lender.

 

--------------------------------------------------------------------------------


 

Schedule B

 

AlixPartners

Alvarez & Marsal

FTI Consulting

Miller Buckfire

The Blackstone Group LP

Zolfo Cooper

 

--------------------------------------------------------------------------------